DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 11/29/2021 to claims 1, 2, 12, 15-17, 27, 29, 31, and 34-36 have been entered. Claim 28 is canceled. Claims 40-43 have been added. Claims 1-27 and 29-43 remain pending, and are subject to the election requirement dated 10/07/2021.

Election/Restrictions
Applicant’s election of Group II, presently claims 27 and 29-43, in the reply filed on 11/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2021.
Claims 27 and 29-43 are under consideration on the merits.




Claim Objections
Claim 42 objected to because of the following informalities:  “40-126” as recited in newly added claim 42 lacks any units of measurement.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 29-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27 and 36 recites “one or more containers for holding (1) a volume of a nutrient-germinant composition and a separate volume of a spore composition that are mixable to form a nutrient-spore composition or (2) the nutrient-spore composition in a pre-mixed form; a flameless heater disposed inside the container holding the nutrient-spore composition”, which blurs the metes and bounds of the claims as the nutrient-spore composition is simultaneously recited as an intended use and a structural limitation of the claimed system. “One of more containers for holding…” is a clear statement of intended use of the compositions that follow, but the claim then recites “the container holding the nutrient-spore composition” suggests the compositions are part of the claim. The broadest reasonable that are mutually exclusive, and so clarification and/or correction is required.
Claims 27 and 36 recite “holding”, which blurs the metes and bounds of these claims as an ambiguous transitional phrase. It is not clear from the claims themselves or when read in light of the specification if “holding” is an open-ended transition phrase (e.g. “comprising”) or is a closed transitional phrase excluding elements not specified in the claim (e.g. “consisting of”). See M.P.E.P. § 2111.03. Clarification and/or correction is required.
Claim 42 recites “wherein the nutrient germinant composition, or the nutrient spore composition if premixed, is a concentrated liquid comprising: around 8.9-133.5 g/L of one or more L-amino acids; around 0.8-3.3 g/L total of the one or more industrial preservatives” (emphasis added), which blurs the metes and bounds of this claim as “preservatives” and “germinant” appear to be mutually exclusive limitations: “preservative” when read in light of the specification means an antimicrobial compound which is inclusive of inhibition of growth and/or lytic activity on both vegetative cells and spores, and “germinant” when read in light of the specification would be a compound or composition capable of germinating said spores into vegetative cells. The scope of the claim is wholly confusing as it is not clear how which functional limitation is controlling when they have mutually exclusive properties, and the claims are not limited to any particular species of preservative or species of spores that might otherwise clarify the scope of the claim or afford no patentable weight to “germinant composition” as a statement of intended use. Correction is required.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 27, 30, 31, 32, 36, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Vacher et al. (US 2015/0147808; Reference A).
In view of the indefiniteness rejection above and in the interest of compact prosecution, this rejection addresses the embodiment of claims 27 and 36 of a container capable of holding a composition but the composition is not part of the claimed system. For this embodiment, claim scope is not limited by statements of intended use or claim language that suggests or makes optional but does not limit a claim to a particular structure. See M.P.E.P. § 2111.02 and 2111.04. A teaching in the prior art of the a system comprising one or more containers capable of holding a composition and a flameless heater disposed near the container and capable of heating the container capable of holding a composition to a temperature of about 35-90°C, wherein the flameless heater and container are disposed within an incubator and wherein the incubator or container does not directly contact the container capable of holding a composition will inherently meet the limitations of claim 36 absent any showing to the contrary. Therefore, claims 32, 41 and 42 do not further limit the scope of this interpretation of claim 27 and so are rejected with claim 27 below. This rejection addresses the embodiment of plastic or glass as insulating materials for claims 30 and 31.
Vacher teaches a system comprising a petri dish (e.g. the container) disposed upon an insulating support (e.g. the incubator), a warmer/heat pack in contact with said 
Regarding claims 27 and 36, it would have been obvious before the invention was filed to combine the sodium acetate warmer/heat pack of Vacher with the petri dish and insulating support of Vacher. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Vacher expressly considers the combination. The skilled artisan would have been motivated to do so because Vacher teaches that sodium acetate warmers are particularly advantageous as once the warmer has cooled it can be regenerated in hot water.
Regarding claims 27, it would have been obvious before the invention was filed to further modify the petri dishes of Vacher to be divided into compartments. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Vacher expressly considers the modification. The skilled artisan would have 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Vacher as applied to claim 36 above, and further in view of Pepicelli et al. (US 4,294,924; Reference B).
In view of the indefiniteness rejection above and in the interest of compact prosecution, this rejection addresses the embodiment of claims 27 and 36 of a container capable of holding a composition but the composition is not part of the claimed system. For this embodiment, claim scope is not limited by statements of intended use or claim language that suggests or makes optional but does not limit a claim to a particular structure. See M.P.E.P. § 2111.02 and 2111.04. A teaching in the prior art of the a system comprising one or more containers capable of holding a composition and a flameless heater disposed near the container and capable of heating the container capable of holding a composition to a temperature of about 35-90°C, wherein the flameless heater and container are disposed within an incubator and wherein the incubator or container does not directly contact the container capable of holding a composition will inherently meet the limitations of claim 36 absent any showing to the contrary. Therefore, claim 29 is considered to the extent it limits the structure of the system of claim 27.

	Regarding claim 29, Vacher does not teach any container comprising markings indicating a fill-line for adding water to the container.
	Pepicelli teaches a container for growing microorganisms (Abstract). Pepicelli teaches that line 92 may serve as a fill line for the container, wherein culture medium in the container comprises agar poured in up to said fill line (Col. 3, lines 38-45 and Col. 4, lines 33-45), reading on claim 29.
Regarding claim 29, it would have been obvious before the invention was filed to further add the fill line of Pepicelli to the petri dishes of Vacher.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Vacher and Pepicelli are directed in-part towards microbial culture devices. The skilled artisan would have been motivated to do so because Pepicelli teaches that the addition of a fill line would predictably enhance the petri dish devices of Vacher as a visual aid when adding agar media to said petri dishes for downstream microbial culturing.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Vacher as applied to claim 36 above, and further in view of Fulcher et al. (US 6,341,602; Reference C).

Regarding claim 33, Vacher does not teach wherein the flameless heater further comprises a water or gas permeable pouch containing the first chemical. Regarding claim 34, Vacher does not teach wherein the flameless heater further comprises a water and gas permeable pouch containing the first chemical. 
Fulcher teaches a heater pouch adjustably to be placed in a product container, and that the product container holds a product to be heated by a flameless heater (Abstract). Fulcher teaches that the pouch operates by placing an exothermic alloy into the pouch that is water permeable and gas permeable at least through a portion of the pouch (Col. 2, lines 31-51 and Col. 3, line 61 through Col. 4, line 6), reading on claims 33 and 34. 
Regarding claims 33 and 34, it would have been obvious before the invention was filed to substitute the generic chemical heater device of Vacher with the flameless heater and pouch of Fulcher. A person of ordinary skill in the art would have had a reasonable expectation of success in doing because both Vacher and Fulcher are directed towards exothermic chemical heaters in pouches. The skilled artisan would have been motivated to do so because Fulcher teaches that this functionality is required 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Vacher as applied to claim 36 above, and further in view of Andelin et al. (US 3,203,870; Reference D).
The teachings of Vacher are relied upon as set forth above. Vacher further envisions coupling the warming system to biological reactions involving living cells such as yeast and bacteria (¶0009), reading in-part on claim 37. 
Regarding claim 37, Vacher does not teach any sealed container.
Andelin teaches a microorganism sampling device. (Col. 1, lines 9-14). Andelin teaches sealing top cover 6 into channel 9 with a sealant such as silicon resin or petroleum jelly (Col. 3, lines 3-15 and Fig. 3), reading on claim 37.
Regarding claim 37, it would have been obvious before the invention was filed to further seal the petri dishes of Vacher in view of Andelin. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Vacher and Andelin are directed in-part towards microbial culture dishes (e.g. petri dishes). The skilled artisan would have been motivated to do so because adding a seal would predictably enhance the petri dishes of Vacher by providing a barrier to environmental contamination.
.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Vacher as applied to claims 27 and 36 above, and further in view of Bell et al. (US 5,935,486; Reference E)
The teachings of Vacher are relied upon as set forth above.
	Regarding claim 39, Vacher does not teach any divided pouch.
	Bell teaches a portable heat source (Abstract), activated by the addition of water (Col. 1, lines 8-13). Bell teaches a multicompartment pouch (Fig. 1), reading on clam 39. Bell teaches the heater device comprises a means for allowing an activating solution to contact the heat-producing composition and that the means for doing so can include pull-tabs and tearing devices on either or both the heater bag and water pouch (Col.21, lines 6-9), reading on claim 39. Bell teaches multiple exothermic chemical reactions, requiring water as a reactant (Table 1). 
	Regarding claim 39, it would have been obvious before the invention was filed to substitute the hermetically sealed pouch of Vacher with the multicompartment pouch of Bell. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Vacher and Bell are directed towards exothermic chemical reactions contained in pouches used for the heat that is generated therein. The skilled artisan would have been motivated to do so because Bell teaches that the exothermic reaction require water (e.g. the second chemical) and a means for combining the water component with the dry chemical component (e.g. the first 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 40 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Vacher as applied to claims 27 and 36 above, and further in view of Back et al. (US 8,062,528; Reference F).
The teachings of Vacher are relied upon as set forth above.
Regarding claims 40 and 43, Vacher does not teach container comprising a magnesium 5 atomic weight percent iron supercorroding alloy that reacts with water to generate heat.
Back teaches a method and components for heating and hydrating foods and beverages using an exothermic and pressure generating chemical reaction are described (Abstract). Back teaches an exothermic reaction combining magnesium and water with iron as a catalyst to generate magnesium hydroxide, gaseous hydrogen, and heat (Col. 5, lines 19-35), Back teaches Corrodalloy-5 is a commercially available material and preferred chemical formulation comprising 95 wt. % Mg and 5 wt. % Fe (Col. 7, lines 4-20), reading on claims 40 and 43.
Regarding claims 40 and 43, it would have been obvious before the invention was filed to substitute the generic chemical heater of Vacher with the Corrodalloy-5 of Back. A person of ordinary skill in the art would have had a reasonable expectation of 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 27 and 41 is rejected under 35 U.S.C. 103 as being unpatentable over Vacher as applied to claims 27 and 36 above, and further in view of Man et al. (US 2005/0164902; Reference G).
In view of the indefiniteness rejection above and in the interest of compact prosecution, this rejection addresses the embodiment of claim 27 of a container comprising the spore composition of claim 41.
The teachings of Vacher are relied upon as set forth above. Vacher further envisions coupling the warming system to biological reactions involving living cells such as yeast and bacteria and reach the optimal temperature for enzyme reactions (¶0005 and ¶0009), reading in-part on claims 27 and 41.
Regarding claim 41, Vacher does not teach the spore composition comprises: one or more Bacillus species in spore form, about 0.002 to 5.0% by weight thickener, about 0.01 to 2.0% by weight total of one or more acids or salts of acids,  and wherein the acids or salts of acids are one or more of acetic acid or citric acid.
Bacillus sp. spores (¶0040), 0.05-3% thickener to achieve a desired viscosity. (¶0290), and acidulants to maintain the pH such as acetic acid and citric acid (¶0285), reading on claims 27 and 41. Man teaches spores are particularly useful in compositions for cleaning drains and grease traps (0003), reading on claims 27 and 41. Man teaches the composition further comprising proteases with operating pH of about 6-12 and operating temperatures of 20-80°C (¶0236), reading in-part on claims 27 and 41.
Regarding claims 27 and 41, it would have been obvious before the invention was filed to add the spore composition of Man to the heating system of Vacher. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Vacher envisions the system comprising bacteria and/or enzymes The skilled artisan would have been motivated to do so because Man teaches that the spore composition would be useful as a cleaning composition and comprises enzymes with an operating temperature of about 20-80°C, and to the combination would predictably and advantageously heat the composition of Man to the optimal operating temperature in Vacher’s heating system.
Regarding the acid concentration of claim 41, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Man teaches that the acid 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Dependent claims 35 and 38 are free of the prior art. Vacher as cited above is considered the closest prior art, but does not teach nor suggest any vacuum seal. While the petri dishes of Vacher might be vacuum sealed with in a plastic bag to measure microbial gas production (see ¶0100 of Tategaki et al., US 2015/0139970, Reference H), such as modification would change the operating principle of Vacher’s petri dish by removing it from the exothermic heat source taught by Vacher. See M.P.E.P. § 2145(VI).

Conclusion
No claims are allowed.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bergstrom et al. (WO 2014/193746; Reference N), and Bartholdi et al. (WO 2016/170086; Reference O).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
 
/Sean C. Barron/Primary Examiner, Art Unit 1653